           Case 1:20-cv-01159-LGS Document 31 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 CHRISTOPHER GLAUDINO,                                        :
                                              Plaintiff,      :    20 Civ. 1159 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 LONG ISLAND RAILROAD COMPANY,                                :
                                              Defendant. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the final pre-trial conference in this action is scheduled for June 10, 2021,

and trial is scheduled to begin on June 21, 2021, at 9:45 a.m.

         WHEREAS, due to the limited number of courtrooms available for jury trials during

ongoing COVID-19 protocols, this matter did not receive a courtroom assignment in the second

quarter of 2021. It is hereby

         ORDERED that the trial scheduled for June 21, 2021, is adjourned sine die, and the final

pre-trial conference scheduled for June 10, 2021, is adjourned sine die. It is further

         ORDERED that by March 15, 2021, the parties shall meet and confer and file a joint

letter (1) proposing three Mondays falling in the third quarter of 2021 on which they could

commence a trial and (2) stating the estimated duration of the trial. The Court will request a

courtroom to commence a trial in this matter on or around the proposed dates and notify the

parties of any firm or back-up trial date when third quarter courtroom assignments are made

(approximately a month in advance). It is further
          Case 1:20-cv-01159-LGS Document 31 Filed 03/01/21 Page 2 of 2




        ORDERED that by March 15, 2021, the parties shall file a joint letter stating (1)

whether they wish to be referred for alternative dispute resolution before a magistrate judge or a

Court-appointed mediator and (2) whether they intend to pursue private alternative dispute

resolution. It is further

        ORDERED that the deadlines for pre-trial submissions in the Order, dated December 21,

2020, remain in effect (Dkt. No. 30).

Dated: March 1, 2021
       New York, New York
